107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.A. AIUDI & SONS, Elmo R. Aiudi, Alpha Latomia, Inc., andMeadow Haven, Inc. Plaintiffs-Appellants,v.TILCON CONNECTICUT INC., a Delaware Corporation;  TilconInc., a Delaware Corporation;  Tomasso Brothers,Inc., a Connecticut Corporation;  JohnDoe, Defendants-Appellees.
No. 96-7460.
United States Court of Appeals, Second Circuit.
Jan. 17, 1997.

APPEARING FOR APPELLANTS:  DOMINIC J. APRILE BATHGATE, WEGENER & WOLF, P.C. LAKEWOOD, NEW JERSEY
APPEARING FOR APPELLEES:  JOHN R. FORNACIARI ROSS & HARDIES WASHINGTON, D.C.
Before WALKER, MCLAUGHLIN and CUDAHY,* Circuit Judges.
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut (Covello, J.), and was argued.


1
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.


2
A. Aiudi & Sons, Elmo R. Aiudi, Alpha Latomia, Inc., and Meadow Haven, Inc. appeal from the district court's order adopting the magistrate judge's recommended ruling, and dismissing plaintiffs' complaint on the grounds, inter alia, that it fails to state claims under the Sherman Antitrust Act, 15 U.S.C. §§ 1,2, and the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961, et seq.   We affirm for substantially the reasons stated in Magistrate Judge Martinez's Recommended Ruling, 94 Civ. 1895 (D.Conn. Sept. 22, 1995) (AVC)(DFM) and by Judge Covello in his Order Adopting the Magistrate Judge's Recommended Ruling, 94 Civ. 1895(AVC) (D.Conn. Mar. 31, 1996).



*
 The Honorable Richard D. Cudahy of the United States Court of Appeals for the Seventh Circuit, sitting by designation